                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 1 of 14 Page ID #:118



                                                DYKEMA GOSSETT LLP
                                              1 Jon D. Cantor (SBN: 91852)
                                                jdcantor@dykema.com
                                              2 Abirami Gnanadesigan (SBN: 263375)
                                                agnanadesigan@dykema.com
                                              3 333 South Grand Avenue
                                                Suite 2100
                                              4 Los Angeles, CA 90071
                                                Telephone: (213) 457-1800
                                              5 Facsimile: (213) 457-1850Suite 2100
                                                Los Angeles, California 90071
                                              6
                                                Attorneys for Plaintiff
                                              7 TNG WORLDWIDE, INC.
                                              8
                                              9
                                                                   UNITED STATES DISTRICT COURT
                                              10
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                              11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                                                                          Case No. 2:19-cv-2802-RSWL-AFMx
                            SUITE 2100




                                              13 TNG WORLDWIDE, INC., a Michigan
                                                 Corporation,
                                              14                                          STIPULATED PROTECTIVE
                                                              Plaintiff,                  ORDER
                                              15
                                                       v.
                                              16
                                                 BEAUTICOM, INC., a California
                                              17 Corporation
                                              18              Defendant.
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28
                                                                                      1
                                                                          STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 2 of 14 Page ID #:119




                                               1 1.      A.    PURPOSES AND LIMITATIONS
                                               2         Discovery in this action is likely to involve production of confidential,
                                               3 proprietary, or private information for which special protection from public
                                               4 disclosure and from use for any purpose other than prosecuting this litigation may
                                               5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                               6 enter the following Stipulated Protective Order. The parties acknowledge that this
                                               7 Order does not confer blanket protections on all disclosures or responses to
                                               8 discovery and that the protection it affords from public disclosure and use extends
                                               9 only to the limited information or items that are entitled to confidential treatment
                                              10 under the applicable legal principles. The parties further acknowledge, as set forth in
                                              11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                            SUITE 2100




                                              13 that must be followed and the standards that will be applied when a party seeks
                                              14 permission from the court to file material under seal.
                                              15         B.    GOOD CAUSE STATEMENT
                                              16         This action is likely to involve trade secrets, distributor and manufacturer
                                              17 information, customer and pricing lists and other valuable research, development,
                                              18 commercial, financial, technical and/or proprietary information for which special
                                              19 protection from public disclosure and from use for any purpose other than
                                              20 prosecution of this action is warranted. Such confidential and proprietary materials
                                              21 and information consist of, among other things, confidential business or financial
                                              22 information, information regarding confidential business practices, or other
                                              23 confidential research, development, or commercial information (including
                                              24 information implicating privacy rights of third parties), information otherwise
                                              25 generally unavailable to the public, or which may be privileged or otherwise
                                              26 protected from disclosure under state or federal statutes, court rules, case decisions,
                                              27 or common law. Accordingly, to expedite the flow of information, to facilitate the
                                              28 prompt resolution of disputes over confidentiality of discovery materials, to
                                                                                             2
                                                                                STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 3 of 14 Page ID #:120




                                               1 adequately protect information the parties are entitled to keep confidential, to ensure
                                               2 that the parties are permitted reasonable necessary uses of such material in
                                               3 preparation for and in the conduct of trial, to address their handling at the end of the
                                               4 litigation, and serve the ends of justice, a protective order for such information is
                                               5 justified in this matter. It is the intent of the parties that information will not be
                                               6 designated as confidential for tactical reasons and that nothing be so designated
                                               7 without a good faith belief that it has been maintained in a confidential, non-public
                                               8 manner, and there is good cause why it should not be part of the public record of this
                                               9 case.
                                              10 2.      DEFINITIONS
                                              11         2.1    Action: This above-captioned federal law suit; TNG Worldwide, Inc. v.
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 Beauticom, Inc., Case No. 2:19-cv-2802-RSWL-SS.
                            SUITE 2100




                                              13         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                              14 of information or items under this Order.
                                              15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                              16 how it is generated, stored or maintained) or tangible things that qualify for
                                              17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                              18 the Good Cause Statement.
                                              19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                              20 their support staff).
                                              21         2.5    Designating Party: a Party or Non-Party that designates information or
                                              22 items that it produces in disclosures or in responses to discovery as
                                              23 “CONFIDENTIAL.”
                                              24         2.6    Disclosure or Discovery Material: all items or information, regardless
                                              25 of the medium or manner in which it is generated, stored, or maintained (including,
                                              26 among other things, testimony, transcripts, and tangible things), that are produced or
                                              27 generated in disclosures or responses to discovery in this matter.
                                              28         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                                               3
                                                                                 STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 4 of 14 Page ID #:121




                                               1 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                               2 an expert witness or as a consultant in this Action.
                                               3        2.8    House Counsel: attorneys who are employees of a party to this Action.
                                               4 House Counsel does not include Outside Counsel of Record or any other outside
                                               5 counsel
                                               6        2.9    Non-Party: any natural person, partnership, corporation, association, or
                                               7 other legal entity not named as a Party to this action.
                                               8         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                               9 to this Action but are retained to represent or advise a party to this Action and have
                                              10 appeared in this Action on behalf of that party or are affiliated with a law firm which
                                              11 has appeared on behalf of that party, and includes support staff.
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12        2.11 Party: any party to this Action, including all of its officers, directors,
                            SUITE 2100




                                              13 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                              14 support staffs).
                                              15        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                              16 Discovery Material in this Action.
                                              17        2.13 Professional Vendors: persons or entities that provide litigation support
                                              18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                              19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                              20 and their employees and subcontractors.
                                              21        2.14 Protected Material: any Disclosure or Discovery Material that is
                                              22 designated as “CONFIDENTIAL.”
                                              23        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                              24 from a Producing Party.
                                              25 3.     SCOPE
                                              26        The protections conferred by this Stipulation and Order cover not only
                                              27 Protected Material (as defined above), but also (1) any information copied or
                                              28 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                                             4
                                                                               STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 5 of 14 Page ID #:122




                                               1 compilations of Protected Material; and (3) any testimony, conversations, or
                                               2 presentations by Parties or their Counsel that might reveal Protected Material. Any
                                               3 use of Protected Material at trial shall be governed by the orders of the trial judge.
                                               4 This Order does not govern the use of Protected Material at trial.
                                               5 4.      DURATION
                                               6         Even after final disposition of this litigation, the confidentiality obligations
                                               7 imposed by this Order shall remain in effect until a Designating Party agrees
                                               8 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                               9 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                              10 or without prejudice; and (2) final judgment herein after the completion and
                                              11 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 including the time limits for filing any motions or applications for extension of time
                            SUITE 2100




                                              13 pursuant to applicable law
                                              14 5.      DESIGNATING PROTECTED MATERIAL
                                              15         5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                              16 Each Party or Non-Party that designates information or items for protection under
                                              17 this Order must take care to limit any such designation to specific material that
                                              18 qualifies under the appropriate standards. The Designating Party must designate for
                                              19 protection only those parts of material, documents, items, or oral or written
                                              20 communications that qualify so that other portions of the material, documents,
                                              21 items, or communications for which protection is not warranted are not swept
                                              22 unjustifiably within the ambit of this Order.
                                              23         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                              24 that are shown to be clearly unjustified or that have been made for an improper
                                              25 purpose (e.g., to unnecessarily encumber the case development process or to impose
                                              26 unnecessary expenses and burdens on other parties) may expose the Designating
                                              27 Party to sanctions.
                                              28         If it comes to a Designating Party’s attention that information or items that it
                                                                                              5
                                                                                 STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 6 of 14 Page ID #:123




                                               1 designated for protection do not qualify for protection, that Designating Party must
                                               2 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                               3         5.2   Manner and Timing of Designations. Except as otherwise provided in
                                               4 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                               5 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                               6 under this Order must be clearly so designated before the material is disclosed or
                                               7 produced.
                                               8         Designation in conformity with this Order requires:
                                               9         (a) for information in documentary form (e.g., paper or electronic documents,
                                              10 but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                              11 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                            SUITE 2100




                                              13 portion or portions of the material on a page qualifies for protection, the Producing
                                              14 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                              15 markings in the margins).
                                              16         A Party or Non-Party that makes original documents available for inspection
                                              17 need not designate them for protection until after the inspecting Party has indicated
                                              18 which documents it would like copied and produced. During the inspection and
                                              19 before the designation, all of the material made available for inspection shall be
                                              20 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                              21 documents it wants copied and produced, the Producing Party must determine which
                                              22 documents, or portions thereof, qualify for protection under this Order. Then, before
                                              23 producing the specified documents, the Producing Party must affix the
                                              24 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                              25 portion or portions of the material on a page qualifies for protection, the Producing
                                              26 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                                              27 markings in the margins).
                                              28         (b) for testimony given in depositions that the Designating Party identify the
                                                                                             6
                                                                                STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 7 of 14 Page ID #:124




                                               1 Disclosure or Discovery Material on the record, before the close of the deposition all
                                               2 protected testimony.
                                               3         (c) for information produced in some form other than documentary and for
                                               4 any other tangible items, that the Producing Party affix in a prominent place on the
                                               5 exterior of the container or containers in which the information is stored the legend
                                               6 “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                               7 protection, the Producing Party, to the extent practicable, shall identify the protected
                                               8 portion(s).
                                               9         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                              10 failure to designate qualified information or items does not, standing alone, waive
                                              11 the Designating Party’s right to secure protection under this Order for such material.
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 Upon timely correction of a designation, the Receiving Party must make reasonable
                            SUITE 2100




                                              13 efforts to assure that the material is treated in accordance with the provisions of this
                                              14 Order.
                                              15 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                              16         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                              17 designation of confidentiality at any time that is consistent with the Court’s
                                              18 Scheduling Order.
                                              19         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                              20 resolution process under Local Rule 37.1 et seq. 6.3 The burden of persuasion in any
                                              21 such challenge proceeding shall be on the Designating Party. Frivolous challenges,
                                              22 and those made for an improper purpose (e.g., to harass or impose unnecessary
                                              23 expenses and burdens on other parties) may expose the Challenging Party to
                                              24 sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
                                              25 designation, all parties shall continue to afford the material in question the level of
                                              26 protection to which it is entitled under the Producing Party’s designation until the
                                              27 Court rules on the challenge.
                                              28
                                                                                             7
                                                                                 STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 8 of 14 Page ID #:125




                                               1 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                               2        7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                               3 disclosed or produced by another Party or by a Non-Party in connection with this
                                               4 Action only for prosecuting, defending, or attempting to settle this Action. Such
                                               5 Protected Material may be disclosed only to the categories of persons and under the
                                               6 conditions described in this Order. When the Action has been terminated, a
                                               7 Receiving Party must comply with the provisions of section 13 below (FINAL
                                               8 DISPOSITION).
                                               9        Protected Material must be stored and maintained by a Receiving Party at a
                                              10 location and in a secure manner that ensures that access is limited to the persons
                                              11 authorized under this Order.
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                            SUITE 2100




                                              13 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                              14 Receiving Party may disclose any information or item designated
                                              15 “CONFIDENTIAL” only to:
                                              16        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                                              17 employees of said Outside Counsel of Record to whom it is reasonably necessary to
                                              18 disclose the information for this Action;
                                              19        (b) the officers, directors, and employees (including House Counsel) of the
                                              20 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                              21        (c) Experts (as defined in this Order) of the Receiving Party to whom
                                              22 disclosure is reasonably necessary for this Action and who have signed the
                                              23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              24        (d) the court and its personnel;
                                              25        (e) court reporters and their staff;
                                              26        (f) professional jury or trial consultants, mock jurors, and Professional
                                              27 Vendors to whom disclosure is reasonably necessary for this Action and who have
                                              28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                               8
                                                                                STIPULATED PROTECTIVE ORDER
                                       Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 9 of 14 Page ID #:126




                                               1         (g) the author or recipient of a document containing the information or a
                                               2 custodian or other person who otherwise possessed or knew the information;
                                               3         (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                               4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                               5 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                               6 not be permitted to keep any confidential information unless they sign the
                                               7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                               8 agreed by the Designating Party or ordered by the court. Pages of transcribed
                                               9 deposition testimony or exhibits to depositions that reveal Protected Material may
                                              10 be separately bound by the court reporter and may not be disclosed to anyone except
                                              11 as permitted under this Stipulated Protective Order; and (i) any mediator or
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 settlement officer, and their supporting personnel, mutually agreed upon by any of
                            SUITE 2100




                                              13 the parties engaged in settlement discussions.
                                              14 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                              15         PRODUCED IN OTHER LITIGATION
                                              16         If a Party is served with a subpoena or a court order issued in other litigation
                                              17 that compels disclosure of any information or items designated in this Action as
                                              18 “CONFIDENTIAL,” that Party must:
                                              19         (a) promptly notify in writing the Designating Party. Such notification shall
                                              20 include a copy of the subpoena or court order;
                                              21         (b) promptly notify in writing the party who caused the subpoena or order to
                                              22 issue in the other litigation that some or all of the material covered by the subpoena
                                              23 or order is subject to this Protective Order. Such notification shall include a copy of
                                              24 this Stipulated Protective Order; and
                                              25         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                              26 by the Designating Party whose Protected Material may be affected.
                                              27         If the Designating Party timely seeks a protective order, the Party served with
                                              28 the subpoena or court order shall not produce any information designated in this
                                                                                             9
                                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 10 of 14 Page ID #:127




                                               1 action as “CONFIDENTIAL” before a determination by the court from which the
                                               2 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                               3 permission. The Designating Party shall bear the burden and expense of seeking
                                               4 protection in that court of its confidential material and nothing in these provisions
                                               5 should be construed as authorizing or encouraging a Receiving Party in this Action
                                               6 to disobey a lawful directive from another court.
                                               7 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                               8         PRODUCED IN THIS LITIGATION
                                               9         (a) The terms of this Order are applicable to information produced by a Non-
                                              10 Party in this Action and designated as “CONFIDENTIAL.” Such information
                                              11 produced by Non-Parties in connection with this litigation is protected by the
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 remedies and relief provided by this Order. Nothing in these provisions should be
                            SUITE 2100




                                              13 construed as prohibiting a Non-Party from seeking additional protections.
                                              14         (b) In the event that a Party is required, by a valid discovery request, to
                                              15 produce a Non-Party’s confidential information in its possession, and the Party is
                                              16 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                              17 confidential information, then the Party shall:
                                              18                (1) promptly notify in writing the Requesting Party and the Non-Party
                                              19 that some or all of the information requested is subject to a confidentiality
                                              20 agreement with a Non-Party;
                                              21               (2) promptly provide the Non-Party with a copy of the Stipulated
                                              22 Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                              23 specific description of the information requested; and
                                              24               (3) make the information requested available for inspection by the Non-
                                              25 Party, if requested.
                                              26         (c) If the Non-Party fails to seek a protective order from this court within 14
                                              27 days of receiving the notice and accompanying information, the Receiving Party
                                              28 may produce the Non-Party’s confidential information responsive to the discovery
                                                                                             10
                                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 11 of 14 Page ID #:128




                                               1 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                               2 not produce any information in its possession or control that is subject to the
                                               3 confidentiality agreement with the Non-Party before a determination by the court.
                                               4 Absent a court order to the contrary, the Non-Party shall bear the burden and
                                               5 expense of seeking protection in this court of its Protected Material.
                                               6 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                               7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                               8 Protected Material to any person or in any circumstance not authorized under this
                                               9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                              10 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                              11 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 persons to whom unauthorized disclosures were made of all the terms of this Order,
                            SUITE 2100




                                              13 and (d) request such person or persons to execute the “Acknowledgment and
                                              14 Agreement to Be Bound” that is attached hereto as Exhibit A.
                                              15 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                              16         PROTECTED MATERIAL
                                              17         When a Producing Party gives notice to Receiving Parties that certain
                                              18 inadvertently produced material is subject to a claim of privilege or other protection,
                                              19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                              20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                              21 may be established in an e-discovery order that provides for production without
                                              22 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                                              23 as the parties reach an agreement on the effect of disclosure of a communication or
                                              24 information covered by the attorney-client privilege or work product protection, the
                                              25 parties may incorporate their agreement in the stipulated protective order submitted
                                              26 to the court.
                                              27 12.     MISCELLANEOUS
                                              28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                                            11
                                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 12 of 14 Page ID #:129




                                               1 person to seek its modification by the Court in the future.
                                               2         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                               3 Protective Order no Party waives any right it otherwise would have to object to
                                               4 disclosing or producing any information or item on any ground not addressed in this
                                               5 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                               6 ground to use in evidence of any of the material covered by this Protective Order.
                                               7         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                               8 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                               9 only be filed under seal pursuant to a court order authorizing the sealing of the
                                              10 specific Protected Material at issue. If a Party's request to file Protected Material
                                              11 under seal is denied by the court, then the Receiving Party may file the information
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 in the public record unless otherwise instructed by the court.
                            SUITE 2100




                                              13 13.     FINAL DISPOSITION
                                              14         After the final disposition of this Action, as defined in paragraph 4, within 60
                                              15 days of a written request by the Designating Party, each Receiving Party must return
                                              16 all Protected Material to the Producing Party or destroy such material. As used in
                                              17 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                              18 summaries, and any other format reproducing or capturing any of the Protected
                                              19 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                              20 Party must submit a written certification to the Producing Party (and, if not the same
                                              21 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                              22 (by category, where appropriate) all the Protected Material that was returned or
                                              23 destroyed and (2)affirms that the Receiving Party has not retained any copies,
                                              24 abstracts, compilations, summaries or any other format reproducing or capturing any
                                              25 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                              26 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                              27 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                              28 reports, attorney work product, and consultant and expert work product, even if such
                                                                                             12
                                                                                STIPULATED PROTECTIVE ORDER
                                    Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 13 of 14 Page ID #:130




                                               1 materials contain Protected Material. Any such archival copies that contain or
                                               2 constitute Protected Material remain subject to this Protective Order as set forth in
                                               3 Section 4 (DURATION).
                                               4 14.    Any violation of this Order may be punished by any and all appropriate
                                               5 measures including, without limitation, contempt proceedings and/or monetary
                                               6 sanctions.
                                               7
                                                   Dated: August 14, 2020                   DYKEMA GOSSETT LLP
                                               8
                                               9
                                              10                                            By: /s/ Abi Gnanadesigan
                                                                                              Jon D. Cantor
                                              11                                              Abi Gnanadesigan
DYKEMA GOSSETT LLP




                                                                                              Attorneys for Plaintiff
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12                                              TNG WORLDWIDE, INC.
                            SUITE 2100




                                              13
                                              14
                                              15 Dated: August 13, 2020                     WANG IP LAW GROUP, P.C.
                                              16
                                              17
                                                                                            By: /s/ Songfong Tommy Wang
                                              18                                              Songfong Tommy Wang
                                                                                              Attorneys for Defendant
                                              19                                              BEAUTICOM, INC.
                                              20
                                              21
                                              22
                                                   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                              23
                                              24
                                                   DATED: 8/28/2020             _____________________________________
                                              25
                                                                                   Alexander F. MacKinnon
                                              26
                                                                                     U.S. Magistrate Judge
                                              27
                                              28
                                                                                            13
                                                                               STIPULATED PROTECTIVE ORDER
                                    Case 2:19-cv-02802-RSWL-AFM Document 37 Filed 08/28/20 Page 14 of 14 Page ID #:131




                                               1                                          EXHIBIT A
                                               2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                               3            I, _____________________________ [print or type full name], of
                                               4 _________________ [print or type full address], declare under penalty of perjury
                                               5 that I have read in its entirety and understand the Stipulated Protective Order that
                                               6 was issued by the United States District Court for the Central District of California
                                               7 on [date] in the case of TNG Worldwide, Inc. v. Beauticom, Inc., Case No. 2:19-cv-
                                               8 2802-RSWL-SS. I agree to comply with and to be bound by all the terms of this
                                               9 Stipulated Protective Order and I understand and acknowledge that failure to so
                                              10 comply could expose me to sanctions and punishment in the nature of contempt. I
                                              11 solemnly promise that I will not disclose in any manner any information or item that
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 is subject to this Stipulated Protective Order to any person or entity except in strict
                            SUITE 2100




                                              13 compliance with the provisions of this Order. I further agree to submit to the
                                              14 jurisdiction of the United States District Court for the Central District of California
                                              15 for the purpose of enforcing the terms of this Stipulated Protective Order, even if
                                              16 such enforcement proceedings occur after termination of this action. I hereby
                                              17 appoint __________________________ [print or type full name] of
                                              18 _______________________________________ [print or type full address and
                                              19 telephone number] as my California agent for service of process in connection with
                                              20 this action or any proceedings related to enforcement of this Stipulated Protective
                                              21 Order.
                                              22 Date: ______________________________________
                                              23 City and State where sworn and signed: _________________________________
                                              24
                                              25 Printed name: _______________________________
                                              26
                                              27 Signature: __________________________________
                                              28   063077.000271 4834-2358-8770.2


                                                                                               14
                                                                                    STIPULATED PROTECTIVE ORDER
